DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, as cited in PCT Written Opinion, US 2013/028289 A1 is determined to be the closet art, teaching a method for imaging a borehole, said method comprising: disposing a logging tool having one or more gamma radiation sensors at a depth position within a borehole, including positioning the one or more gamma radiation sensors to measure gamma radiation within multiple azimuthally offset sectors; measuring, by the gamma radiation sensors, gamma radiation at one or more positions within each of the azimuthally offset sectors; determining a spectral gamma radiation profile for three radioclements at the one or more positions within each of the azimuthally offset sectors based on the gamma radiation measurements; determining concentrations of each of the radioelements at the one or more positions based, at least in part, on the spectral gamma radiation profiles; but the prior art of record fails to teach or reasonably suggest:
generating a plurality of color coded points that each encode the combined concentrations of one or more of the radioelements by mapping each of the determined concentrations to an axis point on each of three color coded axes that define a three dimensional display space; and rendering the color coded points in an azimuthal radioelement borehole image.
With respect to independent claim 8 and 15, because of the similar allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884